EXHIBIT 24 APPLIED NANOTECH HOLDINGS, INC. POWER OF ATTORNEY APPLIED NANOTECH HOLDINGS, INC. ANNUAL REPORT ON FORM 10-K The undersigned, in his capacity as a director of APPLIED NANOTECH HOLDINGS, INC. (the "Company"), after reviewing the Company's Form 10-K, does hereby appoint Douglas P. Baker, his true and lawful attorney to execute in his name, place and stead, in his capacity as a Director of said Company, the Company's Annual Report on Form 10-K for the fiscal year ended December 31, 2009, and all instruments necessary or incidental in connection therewith, including all amendments, and to file the same with the Securities and Exchange Commission.
